DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's amendment, filed 28 May 2019, is acknowledged.  Claims 4-12, 16, 19-23, 27-29, 31, 32, 34-39, 41, 42, 44-47, 49, and 50 have been amended.   Claims 1-52 are pending and under consideration.



Information Disclosure Statement
An information disclosure statement has not been filed.  While references cited in the parent applications have been considered, they will not print on the face of any patent that may issue from this application unless listed on a PTO/SB/08 or PTO-892.   

Claim Objections
Claims 12-36 and 39-43 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiply dependent claim.  See MPEP § 608.01(n).  Accordingly, claims 12-36 and 39-43 not been further treated on the merits.

Claim 4 is objected to for the following informality: the claim recites a “single chain antibody comprising” VH and VL nucleotide sequences when it is clear that the antibody, which is a protein, must comprise VH and VL encoded by the recited nucleotide sequences.  Appropriate correction is required.  

Claims 37 are 46 are each objected to because each claim begins with the definite article “The” instead of the indefinite article “A”.  Appropriate correction is required. 

Claim 51 is objected to because it is missing a word between “nucleic acid” and “claims 48 or 49.”



  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 44-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 44 references “the monoclonal antibody of claim 1”.  Claim 1, however, does not require a monoclonal antibody, only a “recombinant” antibody so that the term “monoclonal” lacks antecedent basis.  Claims 45-47 depend from or incorporate claim 44 without correcting the antecedent basis issue and so are included in the rejection.
Claim 44 is ambiguous because it is unclear what is meant by a “functional fragment thereof”.  Both the Fv and the Fc are functional fragments of an antibody, but it is not clear which portion is intended in the claim.  Claims 45-47 do not correct the ambiguity and so are included in the rejection.
Appropriate correction is required.  



Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-8, 10, 44, and 46-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,441,045 (PTO-892) in view of WO2009086514 (PTO-892).   
Although the claims at issue are not identical, they are not patentably distinct from each other.  An isolated humanized monoclonal antibody as recited in the issued claims anticipates a “recombinant” antibody having the same CDR sequences, and here, the CDRs recited in each of subparts (a)-(e) are the same in the issued and pending claims. 
The issued claims do not recite that the antibody is a single chain antibody as recited in claim 3, linked to a therapeutic agent as recited in claims 7 and 8 or that it can be bispecific as recited in claim 10.   But these variations would have been obvious alterative embodiments in view of the teachings of WO2009086514.  For example, that reference at [0070] teaches single chain anti-CCR4 antibodies; at [0071] teaches bispecific heteroconjugates of anti-CCR4 antibodies; and at [0073]-[0078] teaches linking an anti-CCR4 antibody to therapeutic agents such as toxins.  Likewise, the fusion protein of claim 44, and the methods of using the fusion protein to stimulate Treg cell proliferation as recited in claims 46 and 47 are obvious alternate embodiments over the issued claims, particularly in view of WO2009086514’s teachings regarding uses.
And while instant claims 3, 4, and 50 recite species for the VH and VL variable regions, the specification of the ‘045 indicates that the instantly recited species are the same species used to support the genus claimed by CDRs in the ‘045.  Accordingly, the species claimed in claims 3, 4, and 50 are embodiments covered by the genus claimed in the ‘045.  Similarly, the 
Therefore, the claims are not patentably distinct.




Claims 1-8, 10, 44, and 46-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,587,028 (PTO-892) in view of WO2009086514 (PTO-892). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  A pharmaceutical composition comprising an isolated humanized monoclonal antibody as recited in the issued claims anticipates a “recombinant” antibody having the same CDR sequences, and here, the CDRs recited in each of subparts (a)-(e) are the same in the issued and pending claims.     
Issued claims 2, 3, 5, and 6 recite that the antibody has the affinity recited in instant claim 6, can be a single chain antibody as recited in claim 3, and that it can be bispecific as recited in claim 10.   
The issued claims do not recite that the antibody is linked to a therapeutic agent as recited in claims 7 and 8.  But these variations would have been obvious alterative embodiments in view of the teachings of WO2009086514.  For example, that reference at [0073]-[0078] teaches linking an anti-CCR4 antibody to therapeutic agents such as toxins.  reg cell proliferation as recited in claims 46 and 47 are obvious alternate embodiments over the issued claims, particularly in view of WO2009086514’s teachings regarding uses.
And while instant claims 3, 4, and 50 recite species for the VH and VL variable regions, the specification of the ‘028 indicates that the instantly recited species are the same species used to support the genus claimed by CDRs in the ‘028.  Accordingly, the species claimed in claims 3, 4, and 50 are embodiments covered by the genus claimed in the ‘028.  Similarly, the same species of encoding nucleic acids are used to support the claimed genus, so that claims 5, 48, 49, 51, and 52 are also not patentably distinct.    
Therefore, the claims are not patentably distinct.



Claims 1-8, 10, 44, and 46-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,556,956 (PTO-892) in view of WO2009086514 (PTO-892). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  A pharmaceutical composition comprising an humanized monoclonal antibody as recited in the issued claims anticipates a “recombinant” antibody having the same CDR sequences, and here, the CDRs recited in claim 1 of the ‘956 are the same as the CDRs in part (e) of pending claim 1.     

The issued claims also do not recite that the antibody can be a single chain antibody as recited in instant claim 3, that it is linked to a therapeutic agent as recited in claims 7 and 8; or that it is a bispecific antibody as recited in instant claim 10.  But these variations would have been obvious alterative embodiments in view of the teachings of WO2009086514.  For example, that reference at [0070] teaches single chain anti-CCR4 antibodies; at [0071] teaches bispecific heteroconjugates of anti-CCR4 antibodies; and at [0073]-[0078] teaches linking an anti-CCR4 antibody to therapeutic agents such as toxins.  Likewise, the fusion protein of claim 44, and the methods of using the fusion protein to stimulate Treg cell proliferation as recited in claims 46 and 47 are obvious alternate embodiments over the issued claims, particularly in view of WO2009086514’s teachings regarding uses.
And while instant claims 3, 4, and 50 recite species for the VH and VL variable regions, the specification of the ‘956 indicates that the instantly recited species are the same species used to support the genus claimed by CDRs in the ‘956.  Accordingly, the species claimed in claims 3, 4, and 50 are embodiments covered by the genus claimed in the ‘956.  Similarly, the same species of encoding nucleic acids are used to support the claimed genus, so that claims 5, 48, 49, 51, and 52 are also not patentably distinct.  
Therefore, the claims are not patentably distinct.


Claims 1-11, 37, 38, and 44-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,675,349 (PTO-892) in view of WO2009086514 (PTO-892).   
Although the claims at issue are not identical, they are not patentably distinct from each other.  An isolated humanized monoclonal antibody as recited in the issued claims anticipates a “recombinant” antibody having the same CDR sequences, and here, the CDRs recited in each of subparts (a)-(e) are the same in the issued and pending claims.     
The variable domains recited by sequence in claims 5 and 50 are recited in issued claim 2.  The issued claims do not recite that the antibody is a single chain antibody as recited in claims 3 and 5.  But, combining the VH and VL into a single chain antibody is a variation that would have been obvious in view of the teachings of WO2009086514 at [0070], which teaches single chain anti-CCR4 antibodies.
The other embodiments recited in instant claims 6-11 are recited in issued claims 3-9.  Methods of treating as recited in claims 37 and 38, while not expressly claimed, would be obvious in view of issued claims 9 and at least claims 21-25.  A fusion protein comprising the antibody and IL2 or TGFb and its use in methods of treating, as recited in instant claims 44-47 would also be obvious over the combination of issued claims 4, 6, and 11-25.  
Instant claim 49 is directed to any generic “encoding” nucleic acid, which is obvious in view of the polypeptide sequences in issued claim 2, as is the vector and cell producing of claims 51 and 52 (see also claim 10).  But in addition, the same species are used to support the genus claims so that instant claims 4 and 48 are likewise unpatentable over the issued claims. 
Therefore, the claims are not patentably distinct.

Claims 1-8, 10, 44, and 46-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30, 33, and 34 of copending Application No. 16/786,798 (pub’d as US20200369775; PTO-892) in view of WO2009086514 (PTO-892). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  A humanized monoclonal antibody as recited in the methods of the copending claims anticipates a “recombinant” antibody having the same CDR sequences, and here, the CDRs recited in claims 1, 3, 17, 29, and 30 of the ‘798 are the same as the CDRs in part (e) of claim 1.  Bispecific antibodies as recited in claims 10 and 11 are recited in copending claims 24-27.     
While the claims do not recite the affinity recited in instant claim 6, that affinity would be inherent in an antibody as claimed.
The copending claims also do not recite that the antibody can be a single chain antibody as recited in instant claim 3, or that it is linked to a therapeutic agent as recited in claims 7 and 8.  But these variations would have been obvious alterative embodiments in view of the teachings of WO2009086514.  For example, that reference at [0070] teaches single chain anti-CCR4 antibodies; at [0071] teaches bispecific heteroconjugates of anti-CCR4 antibodies; and at [0073]-[0078] teaches linking an anti-CCR4 antibody to therapeutic agents such as toxins.  Likewise, the fusion protein of claim 44, and the methods of using the fusion protein to stimulate Treg cell proliferation as recited in claims 46 and 47 are obvious alternate embodiments over the copending claims.
And while instant claims 3, 4, and 50 recite species for the VH and VL variable regions, the specification of the ‘798 indicates that the instantly recited species are the same species 
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.



Claims 1-11, 37, 38, and 44-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 16/890,429 (pub’d as US20210000959; PTO-892) in view of WO2009086514 (PTO-892).   
Although the claims at issue are not identical, they are not patentably distinct from each other.  An isolated humanized monoclonal antibody as recited in the copending claims anticipates a “recombinant” antibody having the same CDR sequences, and here, the CDRs recited in each of subparts (a)-(e) are the same in the issued and pending claims.     
The variable domains recited by sequence in claims 5 and 50 are recited in copending claim 2.  The issued claims do not recite that the antibody is a single chain antibody as recited in claims 3 and 5.  But, combining the VH and VL into a single chain antibody is a variation that would have been obvious in view of the teachings of WO2009086514 at [0070], which teaches single chain anti-CCR4 antibodies.

Instant claim 49 is directed to any generic “encoding” nucleic acid, which is obvious in view of the polypeptide sequences in copending claim 2, as is the vector and cell producing of claims 51 and 52 (see also claim 11).  But in addition, the same species are used to support the genus claims so that instant claims 4 and 48 are likewise unpatentable over the copending claims.  Therefore, the claims are not patentably distinct.
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.






Allowable Subject Matter 
No claim is allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA H ROARK/Primary Examiner, Art Unit 1643                   

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643

/GARY JONES/Director, Technology Center 1600